People v Mendoza (2019 NY Slip Op 08219)





People v Mendoza


2019 NY Slip Op 08219


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2018-06208
2018-06209
2018-06210
2018-06211

[*1]The People of the State of New York, respondent,
vEugene Mendoza, appellant. (S.C.I. Nos. 773/18, 774/18, 775/18, 776/18) Paul Skip Laisure, New York, NY (Alice R. B. Cullina of counsel), for appellant.


John M. Ryan, Acting District Attorney, Kew Gardens, NY (Johnnette Traill and Roni Piplani of counsel; Manipal Singh on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from four sentences of the Supreme Court, Queens County (Gia L. Morris, J., at pleas; Eugene M. Guarino, J., at sentences), imposed April 18, 2018, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentences imposed were excessive (see People v Lopez, 6 NY3d 248).
DILLON, J.P., AUSTIN, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court